      Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 1 of 6



 1   PAUL R. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.

18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,

23                    Plaintiff, Counter-defendant,     No. 4:20-CV-05640-YGR-TSH

24                                                      STIPULATION AND [PROPOSED]
                          vs.                           ORDER REGARDING REBUTTAL
25                                                      EXPERT DIRECT TESTIMONY

26   APPLE INC.,                                        Hon. Yvonne Gonzalez Rogers

27                    Defendant, Counterclaimant.

28
                      STIPULATION AND [PROPOSED] ORDER REGARDING
                           REBUTTAL EXPERT DIRECT TESTIMONY
                              Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 2 of 6



 1             WHEREAS, on March 30, 2021 the Court issued its Pretrial Order No. 3 (Dkt. 389);

 2             WHEREAS, in Pretrial Order No. 3, the Court directed that “Epic Games Inc. shall serve,

 3   but not file, its written direct testimony on Apple by April 20, 2021. Apple shall serve, but not

 4   file, its written direct testimony on Epic Games by April 23, 2021. The parties shall then file and

 5   serve the final written direct testimony by Tuesday, April 27, 2021”;

 6             WHEREAS, in Pretrial Order No. 3, the Court directed that “[e]ach written testimony

 7   submission shall bear the Exhibit marking ‘Ex. Expert [insert number]’ and repeat with

 8   consecutive numbering”;

 9             WHEREAS, in Pretrial Order No. 3, the Court directed the parties to “file one joint

10   stipulation requesting that the Court admit the exhibits for all written testimony so that they will

11   become part of the trial record. The stipulation shall be submitted with the written testimony

12   submissions. Further the list shall include the exhibit number, the name of the witness, the word

13   count and the summation of the collective word counts”;

14             WHEREAS, Epic Games Inc. served the written direct testimony of its experts on

15   April 20, 2021, and Apple served the written direct testimony on of its experts on April 23, 2021;

16             WHEREAS, Epic Games Inc. served the written direct testimony of its rebuttal experts on

17   April 27, 2021, but Apple did not have time to review that rebuttal testimony before the parties’

18   April 27, 2021 stipulation was due to be filed;

19             THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties through
20   their respective counsel that, subject to the approval of the Court:

21             (1)    the written direct testimony identified in the table below (Exs. Expert 13–16,

22   inclusive) is admitted, with the exception of the paragraphs specifically identified as not stipulated

23   to; and

24             (2)    the parties will address their positions regarding any paragraphs specifically

25   identified as not stipulated to in the statements to be filed pursuant to the schedule set forth in

26   Paragraph (3) of the stipulation, dated April 27, 2021, filed at ECF No. 510.
27

28                                                -2-
                          STIPULATION AND [PROPOSED] ORDER REGARDING
                               REBUTTAL EXPERT DIRECT TESTIMONY
                                  Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 3 of 6



 1   Witness                   Exhibit No.    Paragraphs Not Stipulated To      Word Count
                             Epic’s Rebuttal Written Direct Testimony
 2
     Michael I. Cragg, Ph.D.   Ex. Expert 13 ¶¶ 26, 38–39, 55–56, 58–59,        14,135
 3                                            66–68, 72, 97–104
     Dr. Nancy A. Mathiowetz Ex. Expert 14 N/A                                  4,782
 4   Dr. Wenke Lee             Ex. Expert 15 ¶¶ 19, 76–77, 80, 103–04           10,965
 5   Dr. David S. Evans        Ex. Expert 16 ¶¶ 39, 48–50                       10,517
                                                              Rebuttal Total:   40,399
 6                                                   Epic Games, Inc. Total:    99,859
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                           -3-
                     STIPULATION AND [PROPOSED] ORDER REGARDING
                          REBUTTAL EXPERT DIRECT TESTIMONY
                             Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 4 of 6



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: April 28, 2021          CRAVATH, SWAINE & MOORE LLP
 3                                      Christine A. Varney (pro hac vice)
                                        Katherine B. Forrest (pro hac vice)
 4                                      Gary A. Bornstein (pro hac vice)
                                        Yonatan Even (pro hac vice)
 5                                      Lauren A. Moskowitz (pro hac vice)
                                        M. Brent Byars (pro hac vice)
 6
                                    FAEGRE DRINKER RIDDLE & REATH
 7                                  LLP
                                        Paul J. Riehle
 8

 9                                  By:   /s/ Gary A. Bornstein
                                          Gary A. Bornstein
10                                        825 Eighth Avenue
                                          New York, New York 10019
11                                        Telephone: (212) 474-1000
12                                        Attorneys for Plaintiff and
                                          Counter-defendant Epic Games, Inc.
13

14
     Dated: April 28, 2021          GIBSON, DUNN & CRUTCHER LLP
15                                      Theodore J. Boutrous Jr.
                                        Richard J. Doren
16                                      Daniel G. Swanson
                                        Jay P. Srinivasan
17                                      Mark A. Perry
                                        Veronica S. Moye
18                                      Cynthia E. Richman
                                        Jay P. Srinivasan
19
20                                  By:   /s/ Richard J. Doren
                                          Richard J. Doren
21                                        333 South Grand Avenue
                                          Los Angeles, CA 90071
22                                        (213) 229-7000
23                                        Attorneys for Defendant and
                                          Counterclaimant Apple Inc.
24

25

26
27

28                                           -4-
                     STIPULATION AND [PROPOSED] ORDER REGARDING
                          REBUTTAL EXPERT DIRECT TESTIMONY
                             Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 5 of 6



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3

 4   DATED: ________________           __________________________________________
                                       HON. YVONNE GONZALEZ ROGERS
 5                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                         -5-
                   STIPULATION AND [PROPOSED] ORDER REGARDING
                        REBUTTAL EXPERT DIRECT TESTIMONY
                           Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 519 Filed 04/28/21 Page 6 of 6



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 28, 2021                      CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Gary A. Bornstein
                                                        Gary A. Bornstein
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                             -6-
                       STIPULATION AND [PROPOSED] ORDER REGARDING
                            REBUTTAL EXPERT DIRECT TESTIMONY
                               Case No.: 4:20-cv-05640-YGR-TSH
